Citation Nr: 1609017	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  08-27 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected right sacroiliac joint dysfunction and residuals of a fractured right pubic bone. 

2.  Entitlement to service connection for sciatica, to include as secondary to a service-connected right sacroiliac joint dysfunction and residuals of a fractured right pubic bone. 

3.  Entitlement to an initial rating in excess of 10 percent for a right sacroiliac joint dysfunction. 

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to April 1954. 

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in December 2007 that granted service connection and awarded a 10 percent disability rating for right sacroiliac joint dysfunction, effective March 13, 2007; and September 2008, that denied service connection for sciatica, low back pain, and entitlement to a TDIU rating. 

In an April 2010 decision, the Board reopened the claim for service connection for a low back disability.  In addition, the Board remanded the issues on appeal for additional development.  The appeal was again remanded in February 2012, and again in May 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that it is again necessary to remand this case.  However,  the previously ordered development was not accomplished.  Board remand instructions are neither optional nor discretionary, and substantial compliance is required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999). Specifically, as noted by the Veteran's representative, a VA examination was not provided.  According to the July 2015 supplemental statement of the case, the examination was canceled because the RO "received information that [the Veteran] did not want to report for a VA examination scheduled at the Bay Pines VA Medical Center."  However, in fact, although the report to the RO from the VAMC stated that the "Veteran refused examination," it was commented that "Veteran refused the examination at the facility closest to the address on record due to being out of town.  Veteran will contact VBA upon return to the FL residence.  Veteran is in New Jersey until September according to grandchild.  Would not give phone number in New Jersey, and would not take message."  

It is not clear from this that contact was ever directly made with the Veteran, or if the only conversation was with the Veteran's grandchild.  It is not clear whether it was the grandchild's decision to refuse information regarding the Veteran's New Jersey telephone number and to refuse to take a message, or whether this had been directed by the Veteran.  There is also no indication that the Veteran's attorney was given advance notice of the scheduled examination.  

The Board notes that the grandchild was not authorized to speak on the Veteran's behalf, and, as such, any statement from the grandchild does not constitute official notice to VA of the Veteran's wish to reschedule his examination.  This is to protect the Veteran from anyone else taking action concerning his claims or benefits with VA without his consent.  Likewise, the grandchild was not authorized to receive confidential information concerning the Veteran from VA.  Combined with the refusal to provide either contact information or to relay a message, this means that technically, the Veteran was a no-show for the examination.  

Nevertheless, there was a message conveyed that the Veteran would contact the RO upon his return to Florida in September, but he was not given a chance to do so, because the SSOC was furnished on July 7, 2015, three weeks after the examination was canceled in June 2015.  On August 7, 2015, the Veteran was notified at his Florida address that his records were being returned to the Board.  Since there is some evidence of good cause for the Veteran's inability to report for a VA examination in June 2015, i.e., that he was in New Jersey for a period of several months, the Board finds that he should be given an opportunity for another examination.  .  

The Veteran should also be notified that it is his responsibility to keep VA apprised of his current address.  In this regard, notice means written notice sent to a claimant at his latest address of record.  38 C.F.R. § 3.1(q).  When a veteran has been notified of an examination, and fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  Therefore, it is to the Veteran's benefit to keep VA provided with the information necessary to contact him.  It should also be noted that if the Veteran stays in New Jersey for several months every year, since his records have all been computerized, there is no reason that an examination could not be performed in New Jersey, to avoid further delay.  In any event, he must keep VA apprised of his current contact information, or designate a reliable informant, either his representative or someone in his household, to pass his contact information.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran and his representative that the Veteran must keep VA informed of the best way to contact him to schedule the VA examination(s) requested below, if he is away from home for an extended period.  He should keep VA apprised of his current contact information, or designate a reliable informant, either his representative or someone in his household, to pass his contact information on to VA.  Tell him that if he is to be away from home for a substantial period of time, it is likely that the examination could be scheduled at a VA facility close to his location, since his records are computerized.  Also, inform him that if notice of an examination is sent to his last address of record, and he fails to report for said examination, without good cause, his reopened claims and claim for increase may be denied.  

2.  Arrange for an appropriate VA examination of the low back, sacroiliac dysfunction, and sciatica disabilities.  If examiners from different specialties are needed to respond to the questions posed below, then additional VA examinations should be scheduled.  The claims file should be reviewed and that review should be indicated in the examination report. The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.  Specifically, the examiner should provide the following information: 

Rating for sacroiliac dysfunction:
(a)  All current complaints, findings, and manifestations, pertaining to right sacroiliac joint dysfunction, to include whether there is sacroiliac tenderness, and/or muscle spasms, guarding, an abnormal gait, abnormal spinal contour, and/or any other symptoms of sacroiliac dysfunction.  In addition, describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination, associated with sacroiliac dysfunction.  If there is any range of motion associated with sacroiliac dysfunction, describe additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion.  The determination should be portrayed in terms of the degree of additional range of motion loss.
Opine as to whether the Veteran's service-connected right sacroiliac joint dysfunction has a marked interference with his employability. 

Service connection for low back disability:
(b)  The correct diagnoses for all low back disabilities currently present.  Provide an opinion as whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that a chronic low back disability:
* had its onset in service; 
* was caused or aggravated (made permanently worse) by the Veteran's service-connected sacroiliac joint dysfunction; and/or
* was caused or aggravated by residuals of a fractured right pubic bone.  

Service connection for sciatica:
(c) Does the Veteran have right sciatica which, at least as likely as not (i.e., there is at least a 50 percent probability):  
* had its onset in service; and/or 
* was caused by the Veteran's service-connected sacroiliac joint dysfunction or residuals of a fractured right pubic bone; 
* was aggravated (made permanently worse) by the Veteran's service-connected sacroiliac joint dysfunction or residuals of a fractured right pubic bone.  

TDIU rating:
(d)  Determine the impact of the Veteran's service-connected disabilities, alone, on his employability.  The examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities (currently, residuals of a fractured right pubic bone with scar on the right gluteal region; right sacroiliac joint dysfunction; and residuals of a fractured right wrist), alone, render him unable to secure or follow a substantially gainful occupation.  The examiner should set forth all examination findings, together with the complete rationale for all conclusions.

3.  After assuring compliance with the above development, and any other notice and development action required by law, the RO should review the claims on appeal.  If any claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

